Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants Amendment
	Applicant’s amendment filed 3/5/2021 has been received and entered.  Claims 27 and 41 have been amended, claim 55 was cancelled.  
Claims 27-54 and 56 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, claims 27-54, and the species of 16SrRNA and a clinical sample in the reply filed on 11/5/2018 was acknowledged.  It is noted that the restriction requirement between groups I and II was withdrawn. 
Newly added claim 56 is consistent with the elected invention and claims.
Claims 27-54, 56, drawn to a method for determining microbial community profiles with 16S rRNA in a clinical sample are currently under examination.

Priority
	This application filed 8/18/2016 is a continuation of 14/066967 filed 10/30/2013 now US Patent 9453262, which is a continuation of 12/515262 filed 12/10/2013 now US Patent 8603749 which was a national stage filing of PCT/US07/84840 filed 11/15/20117 which claims benefit to provisional application 60/858948 filed 11/15/2006.
Applicants have not commented on the summary of priority.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 27-54, 56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8603749 is withdrawn. 
Claim 1 from ‘794 is provided for comparison:
1.  A multiplex method for determining abundance profiles of one or more target polynucleotide sequences across a plurality of samples, comprising 
amplifying and tagging target polynucleotides by PCR in each of said plurality of samples with an amplification primer comprising a high throughput sequencing adaptor, a sample-specific tag sequence of at least four nucleotides m length, and a priming sequence to amplify said target polynucleotide sequence(s), 
combining the amplified polynucleotides and sequencing the polynucleotide pool m high throughput, so as to determine the sequence of at least 300 tagged polynucleotides for each of said samples, 


Claims 27-54, 56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9453262 is withdrawn. 
Claim 1 from ‘262 is provided for comparison:
A kit comprising at least five pairs of tagged forward and reverse primer pairs, and a software program: 
wherein the primer pairs are disposed separately, and each forward and reverse primer comprises, in 5' to 3' order: a priming sequence, a tag sequence of from 4 to 36 nucleotides in length, and a probe sequence targeting a variable genetic region for amplification, wherein: (A) the priming sequence is the same between said primer pairs, with the proviso that forward and reverse primers may have the same or different priming sequences; (B) the tag sequence in each forward and reverse primer pair is the same, and different from the tag sequence of the other primer pairs; and (C) the probe sequences between the primer pairs are the same, and target for amplification a variable genetic region selected from: a 16S rRNA sequence, an 18S rRNA sequence, and an ITS sequence and wherein the software program deconvolves, from a mixture of nucleotide sequences, the profile of nucleotide sequences for a plurality of samples by identifying said tags in the sequences.

Applicants argue that the present claims as amended provide for unique and different primer/product limitations.
Upon review of the claim limitations for each patent and the present application, Examiner agrees that the claims are patentably distinct based on the structural requirements and limitations set forth in the claims.  According, the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-54 and 56 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
The amendments to the claims have addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-54 and 56 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claims 27 and 41 have been amended, and still are directed towards a method and a kit comprising at least one pair of primers, wherein each primer has a sequence used as a tag and amplification and is targeted to a gene of interest.   As amended, the claims require that the tag in the primers are different at least between the reverse and forward primer sets for the 16S RNA targets.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of assessing sequence data to evaluate for the presence of microbes based on 16S and 18S read data.   The step of aligning and comparing sequence to arrive at the identification of microbes identified by their 16S and 18S sequences appear to be abstract instructional steps.  The claim requires assigning sequence read data to specific microbes, which can be interpreted or provided as a profile for what is present in the sample.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no recited or necessary complexity to what is amplified, and comprises using one primer pair to provide data for analysis and profiling.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follow the assessment or determination of the profile of microbes present.  This judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  However, a review of the art and as evidenced previously by the teachings of Leamon (US 2006/0228721) using 16S and 18S RNA sequences to identify microbes present in a sample was generally known, the use of the unique types of primers required of the present claims was not.  The combination of requiring unique primers and the consequential products produced provide for steps that were not conventional, and combined with analysis steps provide for a unique ability to analyze the resulting data.

Conclusion
Claims 27-54 and 56 are allowed.
The closest art of record is Leamon (US 2006/0228721, filed 4/12/2015) who provides teachings for using 16S and 18S RNA sequences to identify microbes present in a sample was known by using methods of multiplex PCR and sequencing to obtain sequence read data with primers that comprised an adaptor/constant base region, a tag/key and a probe sequence to the target RNA sequence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
                                                                                                                                                                                           /Joseph Woitach/Primary Examiner, Art Unit 1631